DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04 August 2021, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-18 has been withdrawn.   However, the Double Patenting rejection remains and has been updated to include the newly amended limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,636,449 in view of O’Hanlon (U.S. Patent Application Publication 2010/0257569). 

Regarding claim 1, 
Instant Application 
Is Met by U.S. Patent 10,636,449’s claim 1
A method, the method comprising:
A method, the method comprising:
responsive to a determined intermission in a video, identifying, by one or more computer processors, a segment of the video associated with a type of viewer reaction based on emotion and sentiment recognition associated with a plurality of viewer responses from at least one previous audience viewing of the video;
retrieving, by one or more computer processors, information about video metadata, wherein the metadata includes a plurality of associated viewer responses from at least one previous audience viewing of the video; receiving, by one or more computer processors, input from a current audience viewing the video, wherein the input includes current viewer emotion and sentiment responses to the video; determining, by one or more computer processors, that there is an intermission in the video; associating, by one or more computer processors, the plurality of associated viewer responses from the at least one previous audience viewing and the current viewer emotion and sentiment responses with one or more segments of the video; identifying, by one or more computer processors, a segment of the video associated with a type of viewer reaction based on emotion and sentiment recognition; 
retrieving, by one or more computer processors, additional media content based on the identified video segment which is retrieved from a source other than the video, wherein the additional media content is upcoming content scheduled to be released;
retrieving, by one or more computer processors, additional media content based on the identified video segment; 

determining, by one or more computer processors, a segment of the additional media content that exceeds a threshold of similarity with the segment of the video; and
determining, by one or more computer processors, a segment of the additional media content that exceeds a threshold of similarity with the segment of the video; and 
creating, by one or more computer processors, a video clip that includes the segment of the additional media content.
creating, by one or more computer processors, a video clip that includes the segment of the additional media content.  


However, the claims found in U.S. Patent 10,636,449 fail to disclose wherein the additional media content is upcoming content scheduled to be released, which is retrieved from a source other than the video.
a method, the method comprising: providing additional media content that is upcoming content scheduled to be released, which is retrieved from a source other than the video (Figs. 1, 3, and 4; paragraph [0068] – the reference compiler may add links to additional content 330, such as advertising content - the additional content may be specified by the video content provider, for example additional information to a movie such as a trailer for a sequel or upcoming releases, user driven content, a fingerprint used for DRM, advertising associated with the movie, a link to purchase music sounds track compilation from the movie, deleted scenes, interviews with actors and directors, etc. – links to other additional content such as a sequel trailer and DRM fingerprint may be automatically added in accordance with a content provider control instructions – the links to additional content may be directed to a plurality of different servers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included additional content that is upcoming content scheduled to be released as disclosed by O’Hanlon in the method disclosed by the claims found in U.S. Patent 10,636,449 in order to promote future content that the viewer may be interested in as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitch et al. (U.S. Patent Application Publication 2005/0038749) discloses when a display unit identifies an individual, it rearranges its ad display schedule to accommodate the individual given the information it has about the individual.  For example, if a viewer likes action films, action film ads are scheduled for the display unit.  If the viewer is only interested in Tom Cruise movies, ads for upcoming releases with Tom Cruise are scheduled (paragraph [0074]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 22, 2021